                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE

 GREG ADKISSON, et al.,                    )
           Plaintiffs,                     )
 v.                                        )   No.: 3:13-CV-505-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )       Lead Case Consolidated with
                                           )
 KEVIN THOMPSON, et al.,                   )
           Plaintiffs,                     )
 v.                                        )   No.: 3:13-CV-666-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )       as consolidated with
                                           )
 JOE CUNNINGHAM, et al.,                   )
           Plaintiffs,                     )
 v.                                        )   No.: 3:14-CV-20-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )
                                           )
 BILL ROSE,                                )
           Plaintiff,                      )
 v.                                        )   No.: 3:15-CV-17-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )
                                           )
 CRAIG WILKINSON, et al.,                  )
           Plaintiffs,                     )
 v.                                        )   No.: 3:15-CV-274-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,           )
           Defendant.                      )
                                           )
                                           )
 ANGIE SHELTON, as wife and next of        )
 Kin on behalf of Mike Shelton, et al.,    )
                Plaintiffs,                )
 v.                                        )   No.: 3:15-CV-420-TAV-HBG
 JACOBS ENGINEERING GROUP, INC., et al.,   )
                Defendants.                )
                                           )




Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 1 of 17 PageID #:
                                  11744
 JOHNNY CHURCH,                                )
           Plaintiff,                          )
 v.                                            )   No.: 3:15-CV-460-TAV-HBG
 JACOBS ENGINEERING GROUP, INC., et al.,       )
           Defendants.                         )
                                               )
                                               )
 DONALD R. VANGUILDER, JR.,                    )
            Plaintiff,                         )
 v.                                            )   No.: 3:15-CV-462-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,               )
            Defendant.                         )
                                               )
                                               )
 JUDY IVENS, as sister and next of kin,        )
 on behalf of JEAN NANCE, deceased,            )
                Plaintiff,                     )
 v.                                            )   No.: 3:16-CV-635-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,               )
                Defendant.                     )
                                               )
                                               )
 PAUL RANDY FARROW.,                           )
           Plaintiff,                          )
 v.                                            )   No.: 3:16-CV-636-TAV-HBG
 JACOBS ENGINEERING GROUP, INC.,               )
           Defendant.                          )

     PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
              CERTIFY ORDER FOR INTERLOCUTORY APPEAL




                                          ii

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 2 of 17 PageID #:
                                  11745
                                TABLE OF CONTENTS
      ARGUMENT………………………………………………………………..…………….1

         I.   The Court’s Order Denying a New Trial Does Not Present a Controlling
              Question of Law Under 28 U.S.C.§ 1292(b).……………………………………...2

        II.   There Are No Substantial Grounds for Differences of Opinion as to the Issues
              of Law Raised in Defendant’s Motion………………………………………….…7

       III.   An Interlocutory Appeal Would Not Advance the Ultimate Resolution of this
              Litigation……………………………………………………………………...…...8

      CONCLUSION…………………………………………………………………………..10




                                            iii

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 3 of 17 PageID #:
                                  11746
                                           CITATIONS

 Cases
 In Re City of Memphis, 293 F.3d 345 (6th Cir. 2002) ……………………………………......1-3, 9
 Kraus v. Bd. of Cty. Rd. Comm’rs for Kent Cty., 364 F.2d 919 (6th Cir. 1966) …………………….1
 Equal Emp’t Opp. Comm. v. Dolgencorp, LLC, 206 F.Supp.3d 1309 (E.D. Tenn. 2016) …...1-2, 9
 Novacor Chemicals Inc. v. GAF Corp., 164 F.R.D. 640 (E.D. Tenn. 1996) …………….…..1, 3, 6
 Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 ………………...…………………………..1
 Sinclair v. Schriber, 834 F. 2d 103 (6th Cir. 1987) ….……………………………………………..1
 Trollinger v. Tyson Foods, Inc., No. 4:02–CV–23, 2006 WL 2868980 (E.D. Tenn. Sept.
        29, 2006) …………………………………………………………………………..………1
 Gen. Acquisition, Inc. v. GenCorp, 23 F.3d 1022 (6th Cir. 1994) …………………………......…..1
 Gieringer v. Cincinnati Ins. Cos., 2010 WL 2572054 (E.D. Tenn. 2010) ………………...1, 3, 6-7
 United States v. Stone, 53 F.3d 141 (6th Cir. 1995) …………..……………………………………2
 Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978) ……………………………………..……….2
 Camacho v. P.R. Ports Auth., 369 F.3d 570 (1st Cir. 2004) ……………………………...………..2
 United States Rubber Co. v. Wright, 359 F.2d 784 (9th Cir. 1966) ……………………………...…2
 In re Baker & Getty Fin. Servs., Inc. v. Nat'l Union Fire Ins. Co., 954 F.2d 1169 (6th Cir. 1992)….2
 Debakker v. Hanger Prosthetics & Orthotics East, Inc., 2010 WL 11520024 (E.D. Tenn. 2010)...3
 United States v. Atlas Lederer Co., 174 F. Supp. 2d 666 (S.D. Ohio 2001) ………………………3
 In re Flor, 79 F.3d 281 (2d Cir. 1996) ………………………..……………………………………3
 Sanderson Farms, Inc. v. Gasbarro, 2007 WL 3402539 (S.D. Ohio 2007) ….……………………3
 In re Pilch, 2007 WL 1686308 (W.D. Mich. 2007) ……………………………………………..…3
 In re ASC Inc., 386 B.R. 187 (E.D. Mich. 2008) …………………..………………………………3
 Milliken v. Bradley, 433 U.S. 267 (1977) ……………………………………………………...…..4
 Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S.1 (1971) …………………..…………….5
 Martin v. Behr Dayton Thermal Prod. LLC, 896 F. 3d 405 (6th Cir. 2018) …………………...5, 8
 Ennix v. Clay, 703 S.W. 2d 137 (Tenn. 1986) ……………………………………………....….5-6
 Adkins v. Ford Motor Company, 446 F.2d 1105 (6th Cir. 1971)…………...………………………5
 Tutton v. Patterson, 714 S.W.2d 268 (Tenn. 1986) …………………………………………..……5
 Alex v. Armstrong, 385 S.W. 2d 110 (Tenn. 1964) ………………………………………………..5
 In re Estate of Marks, 187 S.W.3d 21 (Tenn. Ct. App. 2005) ……………….……………………..5
 Anderson v. Mason, 141 S.W.3d 634 (Tenn. Ct. App. 2003) ………………………………...……6
 Valentine v. Conchemco, Inc., 588 S.W.2d 871 (Tenn. Ct. App. 1979) …………...……………….6
                                                  iv

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 4 of 17 PageID #:
                                  11747
 Pipefitters Local 636 Ins. Fund v. Blue Cross Blue Shield of Michigan, No. 04–73400,
         2009 WL 3390244 (E.D. Mich. Oct. 20, 2009) …………………………………………....7
 Hurley v. Deutsche Bank Trust Co. Americas, No. 1:08–CV–361, 2009 WL 1067314
        (W.D. Mich. Apr. 21, 2009) …………………………………………………………….…7
 Wausau Bus. Ins. Co. v. Turner Constr. Co., 151 F.Supp.2d 488 (S.D.N.Y. 2001) ……….……….7
 Kapossy v. McGraw–Hill, Inc., 942 F.Supp. 996 (D.N.J. 1996) ……….………………………….7
 In re Trump, 874 F.3d 948 (6th Cir. 2017) ………………………………………………………...7
 Cingilli v. L2 Boards, LCC, 2017 WL 6520534 (E.D. Tenn. 2017) ………….……………...…8-9
 In re Buccina, 657 Fed. Appx. 350 (6th Cir. 2016) ……………….……………………………….8
 In re Miedzianowski, 735 F.3d 383 (6th Cir. 2013) …………………………………………..……8
 Olden v. LaFarge Corp., 383 F.3d 495 (6th Cir. 2004) ………………………………………...….8
 Blyden v. Mancusi, 186 F.3d 252 (2d Cir. 1999) …….…………………………………………….8
 In re Rhone-Poulenc Rorer Inc., 51 F.3d 1293 (7th Cir. 1995) ………………………………...….8
 United States ex rel. Martin v. Life Care Centers of Am., Inc., 2014 WL 12638480
        (E.D. Tenn. Nov. 24, 2014) ………………………………………..………………………9
 W. Tenn. Chapter of Associated Builders & Contractors, Inc., 138 F. Supp. 2d 1015
        (W.D. Tenn. 2000) …………………………………………………………….…………..9
 Kelley v. Apria Healthcare, LLC, 232 F.Supp.3d 983 (E.D.Tenn. 2017) …………………………9


 Statutes and Other Authorities
 28 U.S.C. § 1292(b) ……………………………………………………………………....1, 2, 7, 9
 16 WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 3930 (3d. ed. 2012) ....4, 9
 Tenn. Code Ann. §§ 20-9-502 ………………………………………………..……………………5
 Tenn. Code Ann. §§ 20-9-503 …………………………………………………..…………………5
 2 Tenn. Cir. Ct. Prac. § 26:3 (2018) ………………………………………………….……….........6
 2 Newberg on Class Actions § 4:92 (5th ed. 2010)………………………………………….……..8




                                               v

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 5 of 17 PageID #:
                                  11748
        Plaintiffs respectfully request this Court to deny Defendant’s Motion for Certification of

 Order for Interlocutory Appeal. [Doc. 463]. Jacobs Engineering Group, Inc., (“Jacobs” or

 “Defendant”) fails to meet its burden of showing this Court’s February 28, 2019 Opinion and Order

 [Doc. 432] denying Defendant’s Motion for New Trial [Doc. 439] and Motion for Judgment as a

 Matter of Law [Doc. 439] satisfies the minimum requirements for interlocutory appeal under 28

 U.S.C. § 1292(b).

                                            ARGUMENT

        This Court may only certify an order for interlocutory appeal if that order: (1) involves a

 controlling question of law for which there is (2) substantial grounds for difference of opinion, and

 (3) an immediate appeal of the order may materially advance the ultimate termination of the

 litigation. 28 U.S.C. § 1292(b). “Review under § 1292(b) is granted sparingly and only in

 exceptional cases.” In Re City of Memphis, 293 F.3d 345, 350 (6th Cir. 2002). See also Kraus v.

 Bd. of Cty. Rd. Comm’rs for Kent Cty., 364 F.2d 919, 922 (6th Cir. 1966); Equal Employment

 Opportunity Commission v. Dolgencorp, LLC, 206 F.Supp.3d 1309, 1317 (E.D. Tenn. 2016). The

 party seeking to certify an order “has the burden of showing that exceptional circumstances exist

 warranting an interlocutory appeal.” Novacor Chemicals Inc. v. GAF Corp., 164 F.R.D. 640, 643-

 644 (E.D. Tenn. 1996) (“As a threshold matter, the Court notes that interlocutory appeals in the

 federal system are disfavored.”) (citing Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368;

 Sinclair v. Schriber, 834 F. 2d 103, 105 (6th Cir. 1987)). “Attractive as it may be to refer difficult

 matters to a higher court for an advance decision, such a course of action is contrary to our system

 of jurisprudence.” Trollinger v. Tyson Foods, Inc., No. 4:02–CV–23, 2006 WL 2868980, at * 3

 (E.D. Tenn. Sept. 29, 2006) (citing Gen. Acquisition, Inc. v. GenCorp, 23 F.3d 1022, 1026 (6th

 Cir. 1994)). See also Gieringer v. Cincinnati Ins. Cos., 2010 WL 2572054, at *2 (E.D. Tenn. 2010).

                                                   1

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 6 of 17 PageID #:
                                  11749
 The Sixth Circuit has also instructed that “[d]oubts regarding appealability should be resolved in

 favor of finding that the interlocutory order is not appealable.” United States v. Stone, 53 F.3d 141,

 143-44 (6th Cir. 1995) (internal citations omitted).

         The U.S. Supreme Court has also explained that Congress “carefully confined the

 availability” of review under Section 1292(b) to exceedingly rare circumstances, seeking to

 prevent “the debilitating effect on judicial administration caused by piecemeal appeal disposition

 of what is, in practical consequence, but a single controversy.” Coopers & Lybrand v. Livesay, 437

 U.S. 463, 471 (1978). Other circuits agree. Thus, it is only in the “hen’s-teeth rare” circumstance

 that interlocutory appeals under 28 U.S.C. § 1292(b) are properly accepted. Camacho v. P.R. Ports

 Auth., 369 F.3d 570, 573 (1st Cir. 2004); see also United States Rubber Co. v. Wright, 359 F.2d

 784, 785 (9th Cir. 1966) (Section 1292(b) reserved for “extraordinary cases” and “not merely

 intended to provide review of difficult rulings in hard cases”).

         Jacobs fails to meet this heavy burden. Its motion disregards the profound rarity of issues

 appropriate for interlocutory appeal and twists the Court’s well-reasoned decision denying a new

 trial to contrive issues for immediate appeal. Having lost the Phase I jury trial and the motion for

 new trial, Jacobs seeks another bite at the apple by again raising unfounded constitutional issues

 to thwart the jury verdict, short circuiting the judicial process. Its latest attempt should be denied.

    I.       The Court’s Order Denying a New Trial Does Not Present a Controlling Question
             of Law Under 28 U.S.C. § 1292(b).

         “A legal issue is controlling if it could materially affect the outcome of the case.” In re City

 of Memphis, 293 F.3d 345, 351 (6th Cir. 2002) (citing In re Baker & Getty Fin. Servs., Inc. v. Nat'l

 Union Fire Ins. Co., 954 F.2d 1169, 1172 n. 8 (6th Cir. 1992)). An example is when reversal of

 the District Court’s Order would terminate the action. Equal Emp’t Opp. Comm. v. Dolgencorp,

 LLC, 206 F.Supp.3d 1309, 1317 (E.D. Tenn. 2016). Obviously, that is not the case here.

                                                    2

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 7 of 17 PageID #:
                                  11750
         The fact that a legal question is one of first impression, or that case law on an issue is

 “thin,” is insufficient by itself to justify the granting of a request for interlocutory appeal. Debakker

 v. Hanger Prosthetics & Orthotics East, Inc., 2010 WL 11520024, at *3 (E.D. Tenn. 2010); United

 States v. Atlas Lederer Co., 174 F. Supp. 2d 666, 669 (S.D. Ohio 2001) (“[F]act that the Court

 addressed an issue of first impression in [a ruling] does nothing to demonstrate a substantial ground

 for difference of opinion as to the correctness of that ruling.”) (citing In re Flor, 79 F.3d 281, 284

 (2d Cir. 1996) (holding that “the mere presence of a disputed issue that is a question of first

 impression, standing alone, is insufficient to demonstrate a substantial ground for difference of

 opinion.”)).

         “Interlocutory appeals are intended ‘for situations in which the court of appeals can rule on

 a pure, controlling question of law without having to delve beyond the surface of the record in

 order to determine the facts.’” Sanderson Farms, Inc. v. Gasbarro, 2007 WL 3402539, *3 (S.D.

 Ohio 2007) (quoting In re Pilch, 2007 WL 1686308, at *4 (W.D. Mich. 2007)). “An appeal that

 presents a mixed question of law and fact does not meet this standard.” In re Pilch at *4. See also

 In re ASC Inc., 386 B.R. 187, 196 (E.D. Mich. 2008). Further, “a legal question of the type

 envisioned in § 1292(b) ... generally does not include matters within the discretion of the trial

 court.” In re City of Memphis, 293 F.3d at 351. Here, Defendant is essentially challenging this

 Court’s application of law to the facts because of its own disagreement with the outcome rather

 than presenting a situation where there are substantial disputes as to the applicable law. Therefore,

 this factor of § 1292(b) are not satisfied. Novacor Chemicals v. GAF Corp., 164 F.R.D. 640, 648

 (E.D. Tenn. 1996); Gieringer v. Cincinnati Ins. Cos., 2010 WL 2572054, at *3 (E.D. Tenn. 2010).

         Jacobs argues that there are two controlling questions of law that warrant interlocutory

 appeal: “(1) when should a court intervene to avoid a potential violation of a party’s Seventh



                                                    3

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 8 of 17 PageID #:
                                  11751
 Amendment rights; and (2) whether a violation of the reexamination clause can be avoided by

 reconciling the verdicts of different juries.” [Doc. 463, p. 2]. These do not satisfy the test for

 controlling questions of law.

        First, they are not outcome determinative but more in the nature of procedural questions.

 These issues do not affect any substantive issue in the case in either Phase I or Phase II, and a

 decision by the Court of Appeals at this juncture would not affect the outcome of the case on the

 substantive issues that have been decided by the Court and the Phase I jury on immunity, duties,

 breaches of duties, and general causation.

        Second, these issues were both secondary issues in the Court’s decision denying a new

 trial. The primary finding was that “Phases I and II are sufficiently distinct that no reexamination

 will occur.” [Doc. 462, p. 11]. The Court held that Phase II juries will not be charged with making

 any of the same determinations as the Phase I juries, “so strictly speaking, no factual finding of

 the Phase I jury will be reexamined by any other jury, […] the Phase I and Phase II issues do not

 overlap at all.” [Doc. 462, p. 16].

        Third, the two issues as stated by Jacobs misrepresent the Court’s decision denying a new

 trial. The Court did not decide to postpone intervening to avoid a potential violation of Jacob’s

 Seventh Amendment rights, as Jacobs suggests. Instead, the Court made it clear that there is no

 present Seventh Amendment issue and the potential for one cannot be determined until the Phase

 II trials. [Doc. 462, p. 3]. These conclusions support the applicable principle that speculative

 concerns at interlocutory stages are not suitable for appeal because the “case has not yet developed

 far enough to permit considered appellate disposition of the questions presented.” 16 WRIGHT &

 MILLER § 3930 (3d. ed. 2012). Because “the nature of the…remedy is to be determined by the

 nature and scope of the constitutional violation,” Milliken v. Bradley, 433 U.S. 267, 280 (1977)



                                                  4

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 9 of 17 PageID #:
                                  11752
 (citing Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S.1, 15 (1971)), this Court must first

 determine the “nature and scope” of Plaintiffs’ alleged infringements of Jacobs’ constitutional

 rights before it, or an appellate court, can assess the proper corresponding remedy, an inherently

 factual and speculative inquiry at this stage.

          The Court readily distinguished the two cases Defendant relied upon in its motion for new

 trial and in its motion for an interlocutory appeal regarding the timing for recognizing and

 addressing a Seventh Amendment violation. [Doc. 462, pp. 13-15]. Defendant also attempted to

 distinguish Martin v. Behr Dayton Thermal Prod. LLC, 896 F. 3d 405 (6th Cir. 2018), which the

 Court relied upon for the prematurity of Jacobs’ interlocutory appeal motion, because interlocutory

 appeal was rejected after class certification and before a trial on the general issues. However, the

 principle espoused in Martin is even stronger in the instant case, where the Court has been clear

 that only the distinct Phase II issues will be tried to Phase II juries.

          Nor did the Court rest its decision denying the motion for new trial on a finding that it

 could reconcile the verdicts of different juries to avoid a Reexamination Clause problem. See [Doc.

 464, p. 9]. The Court made it clear that a specific causation and damages verdict in Phase II where

 Defendant believes Plaintiff has not proven liability would not be a reexamination issue, but

 instead would present an issue, at worst, of inconsistent verdicts or failure of proof. [Doc. 462, p.

 17].

          Jacobs also argues that the Tennessee general verdict statute does not apply in a bifurcated

 case where a different jury will hear the second phase. 1 [Doc. 464, p. 14]. This is not a controlling


 1
   Tenn. Code Ann. §§ 20-9-502 and 20-9-503 sustain the validity of general verdicts in cases of multiple claims for
 relief, even if there is lack of material evidence to support one or more claims, as long as the record contains material
 evidence supporting at least one of the claims. Adkins v. Ford Motor Company, 446 F.2d at 1108 (“Tennessee adheres
 to the rule that where more than one theory of recovery is submitted to the jury, and there is evidence to support one
 or more, but not all, of the theories, a general verdict should be construed to be attributable to the theory or theories
 supported by sufficient evidence and submitted free from error.”); Tutton v. Patterson, 714 S.W.2d 268, 271 (Tenn.
 1986); Alex v. Armstrong, 385 S.W. 2d 110, 115 (Tenn. 1964); In re Estate of Marks, 187 S.W.3d 21, 32 (Tenn. Ct.

                                                            5

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 10 of 17 PageID #:
                                   11753
 issue of law, and deciding this question is not necessary for the Court to reject Jacobs’ motion for

 interlocutory appeal. However, the Court can easily see that the authority cited by Jacobs does not

 support its argument. This is an incorrect representation of the controlling law. In Ennix v. Clay,

 703 S.W. 2d 137, 139 (Tenn. 1986), the Supreme Court of Tennessee held that “a litigant has no

 constitutional right to have all controverted issues submitted to the jury at the same time” and that

 “[t]he decision whether or not to sever the issues for the jury must be left to the sound discretion

 of the trial judge.” 703 S.W.2d at 139. Nowhere does this case require that the same jury hear both

 portions of a bifurcated trial; that was simply the situation at hand in that case. Neither does the

 Tennessee Circuit Court Practice Manual cited by the Defendant support this assertion. It merely

 explains the general verdict statute and how Ennix interacts with it. § 26:3. General verdicts, 2

 Tenn. Cir. Ct. Prac. § 26:3.

         Finally, issues of law are not controlling, where, as here, they are predicated on applying

 law to facts. Novacor Chemicals v. GAF Corp., 164 F.R.D. 640, 648 (E.D. Tenn. 1996); Gieringer

 v. Cincinnati Ins. Cos., 2010 WL 2572054, at *3 (E.D. Tenn. 2010). The whole argument about

 whether there is even a potential Reexamination Clause issue is based on factual allegations made

 by Defendant that are not part of the Phase I trial record. Jacobs’ argument that Plaintiffs could

 secure a Phase II jury verdict based on conduct for which Jacobs was not held liable in Phase I

 relies on the alleged factual circumstances of two Plaintiffs whom they claim “could never

 recover.” [Doc. 464, p. 13]. This assertion alone introduces mixed questions of fact and law that

 make it obvious Jacobs’ issues are not controlling legal issues.




 App. 2005); Anderson v. Mason, 141 S.W.3d 634, 640 (Tenn. Ct. App. 2003); Valentine v. Conchemco, Inc., 588
 S.W.2d 871, 877 (Tenn. Ct. App. 1979).

                                                     6

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 11 of 17 PageID #:
                                   11754
     II.      There Are No Substantial Grounds for Differences of Opinion as to the Issues of
              Law Raised in Defendant’s Motion.

           While the Defendant’s Motion should be denied solely based on its failure to meet its

 burden under factor one of 28 U.S.C. § 1292(b), it also fails as to the second factor. The second

 part of 28 U.S.C. § 1292(b) is related to the first: there must be a substantial ground for difference

 of opinion as to the law being applied in the case. Indeed, other district courts have explained that

 the element of “substantial ground for difference of opinion” requires more than mere

 disagreement with the district court’s decision or an assertion that such decision was incorrect;

 rather, there must be genuine doubt as to the correct legal standard. Gieringer v. Cincinnati Ins.

 Cos., 2010 WL 2572054, at *3 (E.D. Tenn. 2010). See also Pipefitters Local 636 Ins. Fund v. Blue

 Cross Blue Shield of Michigan, No. 04–73400, 2009 WL 3390244 (E.D. Mich. Oct. 20, 2009)

 (noting “[s]erious doubt as to how an issue should be decided must exist in order for there to be

 substantial ground for difference of opinion.”); Hurley v. Deutsche Bank Trust Co. Americas, No.

 1:08–CV–361, 2009 WL 1067314, at *3 (W.D. Mich. Apr. 21, 2009) (“the substantial ground

 requirement has been characterized as genuine doubt or conflicting precedent as to the correct legal

 standard.”); 2 Wausau Bus. Ins. Co. v. Turner Constr. Co., 151 F.Supp.2d 488, 491 (S.D.N.Y.

 2001); Kapossy v. McGraw–Hill, Inc., 942 F.Supp. 996, 1001 (D.N.J. 1996).

           Courts in the Sixth Circuit have found that a “substantial ground for difference of opinion”

 exists when:

           (1) the question is difficult, novel and either a question on which there is little
           precedent or one whose correct resolution is not substantially guided by previous
           decisions; (2) the question is difficult and of first impression; (3) a difference of
           opinion exists within the controlling circuit; or (4) the circuits are split ... on a
           question that the Sixth Circuit has not answered.


 2
  As noted by the Sixth Circuit, “[a] substantial ground for difference of opinion exists where reasonable jurists might
 disagree on an issue’s resolution, not merely where they have already disagreed.” In re Trump, 874 F.3d 948, 952 (6th
 Cir. 2017).

                                                           7

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 12 of 17 PageID #:
                                   11755
 Cingilli v. L2 Boards, LCC, 2017 WL 6520534, at *1 (E.D. Tenn. 2017) (citing In re Buccina, 657

 Fed. Appx. 350, 351-352 (6th Cir. 2016) (quoting In re Miedzianowski, 735 F.3d 383, 384 (6th

 Cir. 2013)).

            None of these circumstances are present here. Jacobs asserts that reasonable minds could

 differ on whether the Court must take action now to remedy a speculative future Seventh

 Amendment reexamination clause violation. This Court clearly held that there is no Reexamination

 Clause issue at present, noting that the Sixth Circuit has on more than one occasion held that “if

 done properly, bifurcation will not raise any constitutional issues,” Martin v. Behr Dayton Thermal

 Prod. LLC, 896 F. 3d 405 (6th Cir. 2018) (quoting Olden v. LaFarge Corp., 383 F.3d 495, 509 n.6

 (6th Cir. 2004)), and “[l]eading class action treatises agree,” Id. (citing 2 Newberg on Class

 Actions § 4:92 (5th ed. 2010)). The Court has readily distinguished the cases cited by Defendant

 from other circuits. 3 [Doc. 462, pp. 13-15]. Not only is there no conflicting Sixth Circuit precedent,

 the question is not novel or difficult, and there is no genuine doubt as to the correct legal standard.

 [Doc. 464, pp. 3-11].

     III.      An Interlocutory Appeal Would Not Advance the Ultimate Resolution of this
               Litigation

            If Jacobs somehow convinces the Court the first two factors warrant an interlocutory

 appeal, the third factor clearly precludes an immediate appeal. The party seeking certification of

 an order must also show that an interlocutory appeal would materially advance the termination of


 3
   The bifurcation cases cited by Jacobs resulted in obvious Seventh Amendment issues. Blyden v. Mancusi, 186 F.3d
 252, 268–69 (2d Cir. 1999) (jury in second phase asked same question about reprisals against inmates in cruel and
 unusual punishment cases); In re Rhone-Poulenc Rorer Inc., 51 F.3d 1293, 1302–04 (7th Cir. 1995) (novel mass tort
 procedure would have resulted in liability trial for special verdict in one court and complete trial, including liability,
 in another). Moreover, Jacobs cites to cases where a party’s right to a jury trial was impeded upon as a situation in
 which accepting a petition for mandamus would be appropriate prior to the violation occurring. Jacobs again confuses
 the law by misunderstanding the differences between these two petitions for relief and conflating one provision of the
 Seventh Amendment with another. This is not a petition for mandamus, it is a request for interlocutory appeal, and
 the instant case presents no such concerns over Jacobs’ right to be heard by a jury, as it is in fact being heard by two
 juries, as it requested.

                                                             8

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 13 of 17 PageID #:
                                   11756
 the litigation. In order to satisfy this element, the petitioner “must establish that reversal of the

 underlying court decision would ‘substantially alter the course of the district court proceedings or

 relieve the parties of significant burdens.’” Cingilli v. L2 Boards, LCC, 2017 WL 6520534, at *4

 (E.D. Tenn. 2017) (citing United States ex rel. Martin v. Life Care Centers of Am., Inc., 2014 WL

 12638480, at *4 (E.D. Tenn. Nov. 24, 2014) (quoting W. Tenn. Chapter of Associated Builders &

 Contractors, Inc., 138 F. Supp. 2d 1015, 1026 (W.D. Tenn. 2000)). “When litigation will be

 conducted in substantially the same manner regardless of [the court's] decision, the appeal cannot

 be said to materially advance the ultimate termination of the litigation.” In re City of Memphis,

 293 F.3d 345, 351 (6th Cir. 2002); Equal Employment Opportunity Commission v. Dolgencorp,

 LLC, 206 F.Supp.3d 1309, 1317 (E.D. Tenn. 2016).

        Furthermore, interlocutory appeal is most appropriate early in the proceedings. By contrast,

 the role of interlocutory appeal is diminished when a case has already been through part of a trial

 and large expenditures have already been made. Kelley v. Apria Healthcare, LLC, 232 F.Supp.3d

 983, 1005 (E.D.Tenn. 2017); W. Tenn. Chapter of Associated Builders & Contractors, Inc. v. City

 of Memphis, 138 F.Supp.2d 1015, 1026 (W.D. Tenn. 2000). See also United States ex rel. Martin

 v. Life Care Centers of Am., Inc., 2014 WL 12638480, at *4 (E.D. Tenn. Nov. 24, 2014).

        There exist no imaginable circumstances in which “interlocutory reversal might save time

 for the district court, and time and expense for the litigants.” 16 WRIGHT & MILLER § 3930 (3d.

 ed. 2012). Jacobs requests that the Phase I verdict be vacated, and trial proceedings begin again.

 Regardless of the Court of Appeal’s decision, the litigation would be conducted in substantially

 the same manner as it is being tried now. If Jacobs were to prevail on appeal, the Phase I trial

 would be tried over with, presumably, a new jury verdict form listing each of Jacobs’ potential




                                                  9

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 14 of 17 PageID #:
                                   11757
 breaches of duty. 4 The Phase II trials would then proceed in the same manner in which the Court

 will decide to conduct them without the appeal.

          Granting the interlocutory appeal would result in years of delay in the resolution of these

 cases and require the parties and this Court to expend significantly more time and resources. 5 Then,

 after the interlocutory appeal and final judgments with each Phase II trial, there would be more

 appeals of the other issues decided in the case, which would create additional delay for the

 resolution of this case. This logic for granting the interlocutory appeal runs contrary to the letter

 and spirit of 28 U.S.C. § 1292(b).

                                                    CONCLUSION

          For the foregoing reasons, Defendant Jacobs Engineering Group, Inc., has failed to meet

 its burden for establishing the elements allowing this Court to certify an interlocutory appeal to

 the Sixth Circuit. Plaintiffs’ respectfully request that this Court deny Jacobs’ Motion for

 Certification of Interlocutory Appeal.


                                                          /s/ Gary A. Davis
                                                          Gary A. Davis, TN. Bar No. 009766
                                                          James S. Whitlock, NC Bar No. 34303
                                                          (admission Pro Hac Vice)
                                                          Davis & Whitlock, P.C.
                                                          21 Battery Park Ave., Suite 206
                                                          Asheville, NC 28801
                                                          T: (828) 622-0044
                                                          F: (828) 398-0435
                                                          gadavis@enviroattorney.com
                                                          jwhitlock@enviroattorney.com

                                                          James K. Scott

 4
   Jacobs appears to argue for the first time that, if it prevails on appeal, instead of a new Phase I trial, the Court should
 conduct bellwether trials on “all elements.” [Doc. 464 at 18]. Jacobs appears to be arguing against the very bifurcation
 of the issues that it was granted and in favor of trying liability and general causation for each Plaintiff over and over
 again.
 5
   Jacobs’ veiled threat to derail settlement negotiations if its appeal is not granted does not change this fact and makes
 Plaintiffs wonder whether Jacobs intends to mediate in good faith. [Doc. 464, p. 18].

                                                             10

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 15 of 17 PageID #:
                                   11758
                                    Keith D. Stewart
                                    John Tyler Roper
                                    Market Street Law, PLLC
                                    625 Market Street, 14th Floor
                                    Knoxville, TN 37902
                                    T: (865) 437-5081
                                    F: (866) 542-1741
                                    jimscott264@gmail.com
                                    keithstewart@gmail.com
                                    tylerroperlaw@gmail.com

                                    John B. Dupree
                                    616 W. Hill Ave, 2nd Floor
                                    Knoxville, TN 37902
                                    T: (865) 223-5184
                                    john.dupree@knoxtnlaw.com

                                    Jeffrey E. Friedman, Ala. Bar No. asb-6868-n77j
                                    (admission Pro Hac Vice)
                                    Friedman, Dazzio, Zulanas & Bowling, PC
                                    3800 Corporate Woods Drive
                                    Birmingham, AL 35242
                                    T: (205) 278-7000
                                    F: (205) 278-7001
                                    jfriedman@friedman-lawyers.com

                                    Attorneys for Plaintiffs




                                      11

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 16 of 17 PageID #:
                                   11759
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 25, 2019, a copy of the foregoing was filed

 electronically. Notice of filing will be sent by operation of the Court’s electronic filing system to

 all parties indicated on the electronic filing receipt. Parties may access the filing through the

 Court’s electronic filing system.

                                                       /s/Gary A. Davis
                                                       Attorney for Plaintiffs




                                                  12

Case 3:16-cv-00635-TAV-HBG Document 238 Filed 03/25/19 Page 17 of 17 PageID #:
                                   11760
